Citation Nr: 9935284	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-17 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a suprasellar cyst with 
hydrocephalus secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1982 to 
January 1986.

This appeal arises from a December 1997, Department of 
Veterans Affairs (VARO), Montgomery, Alabama rating decision, 
which, in pertinent part, denied the appellant entitlement to 
service connection for a suprasellar cyst with hydrocephalus 
secondary to service-connected hypertension.


FINDINGS OF FACT

1.  The appellant served on active duty from March 1982 to 
January 1986.

2. The appellant has not submitted competent medical evidence 
that he has a suprasellar cyst with hydrocephalus that 
manifested during service, or that is related to his service-
connected hypertension.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a suprasellar 
cyst with hydrocephalus secondary to service-connected 
hypertension.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a suprasellar 
cyst with hydrocephalus secondary to his service-connected 
hypertension.  Under pertinent law and VA regulations, service 
connection may be granted if the disability was incurred or 
aggravated during service, or as a result of service, or if a 
suprasellar cyst with hydrocephalus manifested as a proximate 
result of service-connected hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Service medical records reveal that the appellant was 
diagnosed as having hypertension in May 1984, for which he 
was followed and placed on medication.  However, military 
treatment records are negative for any complaints or findings 
referable to a suprasellar cyst with hydrocephalus.

Medical treatment records from the appellant's private 
physician, Robert L. Hash, II, M.D., dated in February 1989, 
report that the appellant was admitted for complaints of 
headaches of approximately one month's duration.  A CAT scan 
of his head showed a large mass in the third ventricular 
region without obstruction of the 4th or lateral ventricles.  
A right frontal craniotomy was performed, and a cystic type 
lesion was found which appeared to be attached to the septum 
pellucidum.  However, the pathology report indicated a 
colloid cyst.  After the cyst was drained, a cyst peritoneal 
shunt was placed.  At the time of discharge, the appellant's 
wounds were described as healing nicely.  Neurologic 
examination was normal and his headache was much improved.  A 
post operative CT scan of his head revealed interval 
placement of a shunt tube, with decreased size of the 
suprasellar cystic mass, slight decrease in ventricular size, 
and development of a small chronic right subdural fluid 
collection.

Dr. Hash reported that the appellant again presented with 
complaints of headaches in August 1989.  X-ray exam revealed 
his bone plate was depressed on the right frontal lobe.  
Elevation of the previous craniotomy flap, with reopening of 
the right frontal craniotomy was performed.  The appellant 
did well post-operatively.  The shunt still pumped well at 
the time of discharge.  A CT scan in October 1989 noted a 
history of hydrocephalus with surgeries in February 1989 and 
August 1989.  The size of the ventricles was unchanged since 
the prior study, with no progression of the hydrocephalus.  
The appellant reported a history of a headache and black out 
spells in November 1989.  An EEG was normal and did not 
identify any specific explanation for the black out spells.  
It did not indicate the presence of any significant 
encephalopathic disorder.  A comparison study CT in November 
1989 revealed that the overall ventricular size and position 
of the shunt were unchanged.  A June 1990 tomography of the 
appellant's head revealed hydrocephalus with a shunt in 
place.  However, no interval increase in size of the 
ventricles was noted.

Treatment records for the period from June 1990 to July 1990 
report that the appellant was seen by Dr. Hash following a 
fall a couple of weeks earlier.  The appellant claimed that 
after that, his craniotomy plate "sunk in" and he had 
severe headaches.  A CT scan showed a cyst.  However, its 
appearance was stable and the ventricle was small.  Dr. Hash 
opined that, since his headaches started after his fall at 
work and after the bone plate had become depressed, the 
appellant may need to again have the plate elevated.  
However, he thought to wait, as the headaches could have been 
the result of low pressure of the shunt and he would need to 
upgrade the valve pressure.

Additional medical treatment records report that the 
appellant had a diagnosis of persistent headaches, status 
post shunt placement and two intracranial cysts, and received 
drainage of spinal fluid from the shunt valve.  His bone 
plate was depressed and he underwent procedure for elevation 
of the bone plate, with subsequent removal of the depressed 
bone plate and cranioplasty.  Diagnoses included status post 
craniotomy for intracerebral cyst, headaches, depressed bone 
plate, and hypertension.  March 1991 treatment entries 
indicate that the appellant had been having headaches and 
spells where he "passed out."  Dr. Hash reported that the 
appellant may have some low pressure headaches from the 
shunt, but that he would request an opinion from Paul 
McDowell, M.D., to see if he thought that the appellant may 
be having some seizure activity.  CT showed persistent cysts 
and mildly dilated ventricles.  Dr. Hash opined that the best 
approach would be to place an intracranial pressure monitor 
to determine if he has high pressures or low pressures that 
change with sitting or standing.  The procedure for placement 
was scheduled, but canceled as the appellant's wife did not 
understand the procedure and refused to allow the surgery.  
In a March 1991 letter, Dr. Hash requested an opinion from 
Dr. McDowell regarding the appellant's complaints of 
headaches which he felt were low pressure headaches and 
fainting spells.  The appellant continued to have headaches 
and fainting spells in April 1991 and it was again decided 
that an intracranial pressure monitor would be placed.  A CT 
scan was compared with previous scans of June 1990 and 
October 1989.  The opinion was of a stable appearance of the 
ventricular system, with no interval change.  A diagnosis of 
intracerebral cyst and status post placement of cyst - 
peritoneal shunt and persistent headaches was provided, and 
placement of an intracranial pressure monitor was performed.  
The appellant continued to complain of headaches, and 
received replacement of the medium pressure valve with 
another medium pressure valve that had an anti-siphon device.  

A May 1991 Huntsville Hospital operative report indicates 
that Dr. Hash performed a right frontal craniotomy with 
exploration of a third ventricular cyst, and placement of 
right cyst to peritoneal shunt.  

November 1991 entries report that the appellant's shunt was 
working absolutely normally.  A CT scan was performed which 
revealed the catheter in the right frontal ventricle 
extending over to the left side.  There was no surrounding 
edema and Dr. Hash opined that the appellant needed to return 
to full normal activities to be seen in a year.  An MRI 
revealed what appeared to be a shunted third ventricle cyst 
which was similar to CT done earlier that month, but could 
have been slightly larger since the July 1990 CT.  It was 
noted that, certainly, it was markedly diminished since pre-
shunting in January 1989, and an old, right maxillary polyp 
or cyst was indicated.  A November 1991 letter from Dr. Hash 
to James Herron Halsey, Jr., M.D., indicated that the 
appellant was first seen in January 1989 for complaints of 
headaches, and studies suggested a third ventricular cyst 
which was explored through a right frontal craniotomy and a 
shunt was placed.  He noted that the appellant was seen by 
Dr. McDowell for headaches, but Dr. McDowell did not feel 
that there was anything more that he could offer the 
appellant.  Likewise, Dr. Hash indicated that he felt the 
appellant's shunt was functioning and, from a neurosurgical 
standpoint, he did not feel there was anything more he could 
do for the appellant. 

VA treatment records reveal that the appellant was seen with 
a history of increased blood pressure and nosebleeds in April 
1992.  A history of multiple brain surgeries was provided.  
The appellant claimed that his shunt did not function 
properly, but that he was not a candidate for further 
surgery.  He also complained of headaches.  

The appellant was granted entitlement to service connection 
for hypertension in a  June 1992 rating decision, evaluated 
as 10 percent disabling.

VA treatment records report that the appellant claimed that 
his shunt was not draining in July 1992.  A CT scan revealed 
findings compatible with a suprasellar arachnoid cyst.  There 
was no evidence of a subdural hematoma.  Bone window images 
appeared normal except for a mucus retention cyst in the 
anterior ethmoid air cells on the left and right frontal 
cranial surgical defect.  He continued to be followed for 
headaches and pseudoseizures, and for hypertension.  Possible 
shunt malfunction was noted in July 1983, but was ruled out.  
Syncope with a possible somatic component was noted in 
September 1993, and possible common migraine headaches were 
assessed in October 1993.  A CT scan in July 1994 revealed 
moderate dilatation of the lateral ventricles with a cyst of 
the septum pellucidum which was quite large, and evidence of 
a large suprasellar cyst.  There was no appreciable change in 
the size of the dilated lateral ventricles.  A March 1995 CT 
scan revealed no interval change in ventriculomegaly, 
suprasellar and cavum septum pellucidum cyst, and drainage 
catheter positions.  The appellant was admitted in April 1995 
for ventricular peritoneal shunt revision.  Diagnosis was of 
a suprasellar cyst and hydrocephalus.  The appellant received 
a left occipital nerve block to relieve headaches in October 
1995.  He continued to complain of increased headaches.  An 
MRI in March 1996 revealed no increase in the size of the 
cyst.  He again received a nerve block in October 1996.  He 
was admitted in January 1997 for craniotomy for fenestration 
of arachnoid cyst.  No complications were indicated.

A VA examination was conducted in March 1998.  The appellant 
complained of severe headaches and seizures.  He was noted to 
be taking medication for hypertension.  The examiner's 
impression following physical examination was of:

1.  Hypertension since 1983 due to 
Hydrocephalus, controlled on Procardia; severe 
headache
2.  Severe headaches since 1983 due to 
Hydrocephalus
3.  Supracellar cyst with hydrocephalis 
diagnosed in 1989.
4.  Ventriculoperitoneal shunt since 1989, 
status post craniotomy times 2, the first one 
in 2/89, the last one in 1/97.
5.  Multiple revision of the 
ventriculoperitoneal shunt since 1981 times 
10.  This has been done almost every year for 
the recurrent blockage of the 
ventriculoperitoneal shunt.
6.  Pseudo Seizures, not on seizure 
medication.
7.  Glaucoma on eye drops.
8.  Disabled, confined to wheelchair due to 
ataxic gait. 

A VA medical opinion regarding the etiology of the 
appellant's suprasellar cyst was requested in March 1999.  
The examiner reviewed the appellant's claims folder and March 
1998 VA examination.  He reported that numerous attempts had 
been made to treat the appellant's headaches, which were of 
unknown etiology and not clearly associated with a shunt 
malfunction.  He noted that there was no indication that the 
appellant's cysts were subsequent problems, or even that his 
headaches were due to his hypertension.  He concluded that 
"[a]lthough the appellant has apparently significant 
debility from his chronic headaches of unclear etiology, 
there is not evidence of a cause of [sic] relationship 
between his hypertension and [sic] that the hypertension 
caused his hydrocephalus or his intracranial cysts."

The Board finds that the evidence does not establish that a 
suprasellar cyst with hydrocephalus was incurred or aggravated 
during service, or as the result of his service-connected 
hypertension.  In so finding, the Board places emphasis on the 
appellant's military treatment records, which are entirely 
negative for any complaints or findings referable to a 
suprasellar cyst; his treatment records after service which 
first indicate a suprasellar cyst in January 1989, more 2 
years after his military separation; and the March 1999 VA 
examiner's opinion after review of the medical record which 
reports no causal relationship between his suprasellar cyst 
with hydrocephalus and his hypertension. 

The assertions of the appellant are insufficient to satisfy 
the nexus requirement because they are statements from a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
The Board notes that, as previously mentioned, a suprasellar 
cyst was first diagnosed in January 1989, years after the 
appellant's military separation, and a medical opinion 
following review of the appellant's claims folder reported no 
causal relationship between his service-connected 
hypertension and his suprasellar cyst with hydrocephalus.  
Although a VA examiner indicated hypertension in 1983 due to 
hydrocephalus during his March 1998 VA examination, the 
examiner had not reviewed the appellant's medical record.  
The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  
Moreover, the Court has held that medical texts and even 
medical opinions which are general, speculative or equivocal 
cannot support a well grounded claim. See Obert v. Brown, 5 
Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
and Sacks v. West, 11 Vet. App. 314, 316-7 (1998).  
Therefore, the statement by the VA physician without review 
of the claims folder is not persuasive, and it shall not be 
enough to well ground the appellant's claim, particularly in 
light of the subsequent VA opinion after review of the record 
which specifically indicated no nexus or causal relationship.

As the appellant has not submitted competent medical evidence 
of a nexus between his suprasellar cyst with hydrocephalus and 
his period of active service, or between his service-connected 
suprasellar cyst with hydrocephalus and hypertension, his 
claim must be denied as not well grounded.  Epps, 126 F.3d at 
1467-68.  The Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the appellant's claim.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a)(West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for a back disability.  
McKnight, 131 F.3d at 1484-85; Robinette, 8 Vet.App. at 77-78.  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statement of the Case, in which the 
appellant was informed that the reason for the denial of his 
claim was that there was no objective medical evidence to 
substantiate that he currently has a suprasellar cyst with 
hydrocephalus that was incurred or aggravated during service, 
or as a result of his service-connected hypertension.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


ORDER

Having found the claim for entitlement to service connection 
for a suprasellar cyst with hydrocephalus not well grounded, 
the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

